Citation Nr: 1452993	
Decision Date: 12/02/14    Archive Date: 12/10/14

DOCKET NO.  08-36 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased disability evaluation for chronic sinusitis, which is currently rated as 10 percent disabling. 

2.  Entitlement to an increased disability evaluation for talonavicular degenerative joint disease, right foot/ankle, which is currently rated as 20 percent disabling. 

3.  Entitlement to an increased disability evaluation for talonavicular degenerative joint disease, left foot, which is currently rated as 10 percent disabling. 

4.  Entitlement to an increased disability evaluation for total abdominal hysterectomy, which is currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to January 1967, and from January 1968 to October 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In addition to the paper claims file, there is an electronic record which includes a Virtual VA (VVA) electronic claims file and the Virtual Benefits Management System (VBMS).  The documents in the VBMS and VVA files have been reviewed.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The Veteran has not alleged that she is unemployable due to her service-connected disabilities.  As such, a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is not raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

The case was remanded in June 2012.  Unfortunately, there has not been substantial compliance with the June 2012 remand directives, and the case must be REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

Regarding the claims for increased ratings for the service-connected sinusitis and a right foot/ankle disorder, the June 2012 remand directed the AOJ to issue a supplemental statement of the case (SSOC).  The AOJ subsequently issued a SSOC in July 2012, but additional development is necessary to adequately address the current state of the Veteran's sinusitis and right ankle/foot disability.  

The Veteran's sinusitis was last examined in May 2009.  At that time, the examiner indicated that there was no evidence of acute or chronic sinusitis.  However, over 5 years has passed since that examination and those findings are inconsistent with the Veteran's statements as to the severity of her sinusitis.  For example, the Veteran submitted a statement in December 2009 indicating that she had three sinus infections during the prior 9 weeks necessitating treatment with antibiotics.  She also reported headaches, purulent discharge, nausea, coughing and sore throat.  As such, a new examination is necessary to decide the claim.  A new examination is appropriate when there is an assertion (and indication) of an increase in severity since the last examination.  38 C.F.R. § 3.159; see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007). 

Regarding the right foot/ankle disability, the last examination of record in December 2009 noted swelling about the right ankle.  The Veteran's right ankle disability is currently rated as 20 percent disabling, the highest schedular rating for limitation of motion of the ankle.  Because the Veteran also has swelling of the ankle, the matter should be referred to the Director of Compensation and Pension services for an extraschedular evaluation.  38 C.F.R. § 3.321.

Additional current treatment records should be obtained and added to the claims file or the electronic record.  

Finally, as noted in the June 2012 remand, the issues of entitlement to increased ratings for hysterectomy and a left foot/ankle disability require a Statement of the Case (SOC).  By rating decision dated in June 2010, the RO denied these claims by continuing a 30 percent evaluation for the hysterectomy, and a 10 percent evaluation for the left foot disorder.  Later in June 2010, the Veteran filed a notice of disagreement (NOD) with that decision.  A SOC must be issued in response to that NOD.  Manlincon v. West, 12 Vet. App. 238 (1999).

To the Board's knowledge, no SOC has been issued addressing these claims.  Importantly, a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand.  Additionally, where the remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file or electronic record all outstanding treatment records relevant to the claims on appeal.  

2.  With appropriate authorization from the appellant, obtain and associate with the claims file or electronic record any private treatment records identified by the Veteran as relevant to the claims on appeal.  

3.  The claim of entitlement to a disability evaluation in excess of 20 percent for the service-connected right foot talonavicular degenerative joint disease should be referred to the Director, Compensation and Pension Service for consideration of an extra-schedular evaluation.  If the decision by the Director of Compensation and Pension Service is not fully favorable, issue a Supplemental Statement of the Case (SSOC) to the Veteran and her representative, and allow an opportunity to respond before the case is returned to the Board.  

4.  Schedule the Veteran for an examination by an appropriate physician who can adequately address the severity of the Veteran's service-connected sinusitis condition.  The claims file and electronic record must be reviewed in conjunction with the examination.  All testing deemed necessary must be conducted and results reported in detail.  

The examiner is asked to determine whether the Veteran has either three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or has more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting; or, whether the Veteran has undergone radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.

5.  Thereafter, readjudicate the claim on appeal for an increased rating for the service-connected sinusitis.  If the benefits sought are not fully granted, furnish the Veteran and her representative a supplemental statement of the case (SSOC), and allow the appropriate response time before the claims file is returned to the Board, if otherwise in order.

6.  Issue a SOC addressing the claims for increased ratings for a hysterectomy and a left foot disorder.  The Veteran should be given an opportunity to respond.  The RO/AMC need only return the issues of increased ratings for a hysterectomy and a left foot disorder to the Board if the Veteran submits a timely substantive appeal as to those claims and they are not granted in full.  



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



